Case: 09-11132 Document: 00511421974 Page: 1 Date Filed: 03/23/2011



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 23, 2011

                                     No. 09-11132                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

CRECENCIO HERNANDEZ,

                                                   Defendant - Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 6:04-CR-38-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Crecencio Hernandez (“Hernandez”) appeals the district court’s imposition
of a fifty-five month sentence following the revocation of his supervised release.
Hernandez argues that the district court erred by considering the factors listed
in 18 U.S.C. § 3583(a)(2)(A). In the district court, however, Hernandez objected
only generally to the reasonableness of his sentence.                 Because he did not
adequately notify the district court of the particular claim he now pursues on



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-11132 Document: 00511421974 Page: 2 Date Filed: 03/23/2011



                                       No. 09-11132

appeal, we review his sentence for plain error.                   See United States v.
Hernandez-Martinez, 485 F.3d 270, 272-73 (5th Cir. 2007).
       “To establish plain error, [Hernandez] must show a forfeited error that is
clear or obvious and that affects his substantial rights.” United States v. Davis,
602 F.3d 643, 647 (5th Cir. 2010). To constitute clear or obvious error, the error
must be, at a minimum, clear or obvious “under current law at the time of trial.”
United States v. Garcia-Rodriguez, 415 F.3d 452, 455 (5th Cir. 2005) (internal
quotation marks and citation omitted). We have held that, where our law is
unsettled and our sister circuits have reached divergent conclusions on an issue,
any error is not clear under existing law. United States v. Salinas, 480 F.3d 750,
759 (5th Cir. 2007); see also Garcia-Rodriguez, 415 F.3d at 455-56. At the time
of the proceedings below, the question of whether a district court may consider
the factors listed in § 3583(a)(2)(A) when imposing a revocation sentence was not
settled in this circuit,1 and our sister circuits were divided on the issue.
Compare United States v. Miqbel, 444 F.3d 1173, 1182-83 (9th Cir. 2006), and
United States v. Crudup, 461 F.3d 433, 439 (4th Cir. 2006), with United States
v. Lewis, 498 F.3d 393, 399-400 (6th Cir. 2007), and United States v. Williams,
443 F.3d 35, 47-48 (2d Cir. 2006). Any error, therefore, was not clear or obvious.
       Because Hernandez has not satisfied the test for plain error review, we
AFFIRM the district court’s judgment.




       1
         But see United States v. Miller, No. 09-11063, 2011 WL 692988, at *3 (5th Cir. Mar.
1, 2011) (holding, in case where defendant preserved his objection to the district court’s
reliance on improper factors, that court should not have relied on § 3553(a)(2)(A) factors but
that reliance was not plainly unreasonable because circuit precedent was unsettled).

                                              2